*53OPINION.
Trammell:
The taxpayer took its closing inventory for 1918 on the basis of cost and undertook to reduce it to an alleged market by a straight reduction of 10 per cent with respect to certain goods which were claimed to have been shopworn or out of style. The Commissioner properly disallowed such a reduction. The disallowance of such a reduction in inventory for the close of 1918, if the Commissioner accepted a similar reduction in the closing inventory for the previous year which was the opening inventory for the taxable year, would cause an unwarranted shifting of income. But we have no evidence as to 'what action was taken by the Commissioner for the opening inventory for 1918, and we therefore approve his action in disallowing the reduction in the closing inventory.